 

U.S. DISTRICT COURT
Case 2:19-cr-00051-Z-BR Document 132 Filed 05/21/20 Pagé Ne@friyRegelOr4set of TEXAS

 

 

 

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS MAY 2 | 2020
AMARILLO DIVISION
CLERK, U.S. DISTRICT COU J
UNITED STATES OF AMERICA § By
§ . Deputy \ x"
Plaintiff, §
8
v. § 2:19-CR-51-Z-BR-3
§
BURKLEIGH TUCKNESS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 6, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Burkleigh Tuckness filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.
Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.
Accordingly, the Court hereby FINDS that the guilty plea of Defendant Burkleigh Tuckness was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Burkleigh Tuckness; and
ADJUDGES Defendant Burkleigh Tuckness guilty of Count One of the Superseding Information in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.

SO ORDERED, May Z/_, 2020.

 

MATTHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
